Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noxon et al. (US. Pub. No. 2018/0201474 A1; hereinafter “Noxon”) in view of Hsu (US. Pub. No. 2012/0048655 A1)

Regarding claim 1, Noxon teaches a wireless signal device for broadcasting a wireless signal (See Noxon, fig. 3, BT module 310), capable of communicating with an elevator controller of an elevator system (see Noxon, fig. 3, controller 206), establishing a wireless connection with one or more personal mobile terminals based on the wireless signal (see Noxon, fig. 3, BLE with mobile 208), receiving an elevator service request command from the personal mobile terminal, and sending the received elevator service request command to the elevator controller for elevator service control (see Noxon, para. [0017]), characterised in that the wireless signal device comprises: 
an elevator service request command responding unit configured to generate an elevator service request command data packet that has been responded to according to the elevator service request command that has been received (see Noxon, para. [0018], elevator assignment according to elevator request); and 
a transmitting unit configured to transmit the elevator service request command data packet that has been responded to (see Noxon, para. [0020-21], assignments from AP 306 to mobile 208).
Noxon is silent to teaching that the transmitting unit is a broadcasting unit configured to broadcast the data packet. 
In the same field of endeavor, Hsu teaches a device comprising a broadcasting unit configured to broadcast the data packet (see Hsu, fig. 1, S110, fig. 2, broadcasting elevator motion info, queue state, para. [0015-16]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Noxon with the teaching of Hsu in order to widely deliver elevator information to all users and improve elevator operation efficiency (see Hsu, para. [0005]). 

Regarding claim 2, the combination of Noxon and Hsu teaches the wireless signal device of claim 1, characterised in that the elevator service request command responding unit is further configured to generate the elevator service request command data packet that has been responded to according to the elevator service request command that has been received and has been sent to the elevator controller for elevator service control (see Noxon, para. [0017], elevator assignment from controller 206).

Regarding claim 3, the combination of Noxon and Hsu teaches the wireless signal device of claim 1, characterised in that the elevator service request command responding unit is further configured to, when an elevator car of the elevator system has completed an action corresponding to a certain service request command data packet that has been responded to, remove the elevator service request command from the elevator service request command data packet that has been responded to (see Hsu, fig. 2, para. [0016], elevator stops will be updated and removed after the stop completed).

Regarding claim 4, the combination of Noxon and Hsu teaches the wireless signal device of claim 1, characterised in that the wireless signal device is mounted in an elevator car and/or a landing zone (see Noxon, fig. 2, 300, 306).

Regarding claim 5, the combination of Noxon and Hsu teaches the wireless signal device of claim 1, characterised in that the elevator service request command is an elevator service request command about an elevator call direction and/or destination floor information (see Noxon, para. [0017]).

Regarding claim 6, the combination of Noxon and Hsu teaches the wireless signal device of claim 1, characterised in that the wireless signal device is a wireless signal device configured to establish the wireless connection and having a channel capacity less than or equal to 50 (see Noxon, para. [0002-3], BLE).

Regarding claim 7, the combination of Noxon and Hsu teaches the wireless signal device of claim 1, characterised in that the wireless signal device is a Bluetooth module or a Bluetooth Low Energy module (see Noxon, para. [0002-3], BLE).

Regarding claim 17, the combination of Noxon and Hsu teaches a communication system for an elevator service request, comprising 
an elevator controller configured to perform elevator service control over one or more elevator cars according to all types of elevator service request commands (see Noxon, fig. 3, controller 206), characterised by further comprising: 
one or more wireless signal devices of claim 1 mounted in the elevator car and/or a landing zone (see Noxon, fig. 2, 300, 306), wherein the communication system is capable of establishing a wireless connection with the wireless signal device through one or more personal mobile terminals and sending a corresponding elevator service request command (see Noxon, fig. 3, BLE 302, para. [0017-18]), and the wireless signal device is capable of communicating with the elevator controller and sending the received elevator service request command to the elevator controller for elevator service control (see Noxn, fig. 3, communication 312).

Regarding claim 18, the combination of Noxon and Hsu teaches the communication system of claim 17, characterised in that when a to-be-processed elevator service request command is comprised in the elevator service request command data packet that has been responded to, the communication system does not establish, through each of the personal mobile terminals, a wireless connection for sending the to-be-processed elevator service request command (see Hsu, fig. 1, S120, para. [0017], mobile does not log in).

Regarding claim 19, the combination of Noxon and Hsu teaches the communication system of claim 18, characterised in that the communication system scans a wireless signal broadcast by the wireless signal device and identifies the elevator service request command data packet that has been responded to through each of the personal mobile terminals when no connection is established with the wireless signal device (see Hsu, fig. 1, S110, para. [0015-16]).

Regarding claim 20, the combination of Noxon and Hsu teaches the communication system of claim 18, characterised in that the communication system judges, through each of the personal mobile terminals, whether the to-be-processed elevator service request command is comprised in the elevator service request command data packet that has been responded to (see Hsu, fig. 3,S10, S30, para. [0020], understanding the elevator stops reads on judging whether current floor of the mobile is comprised in the stops).

Regarding claim 21, the combination of Noxon and Hsu teaches an elevator system, characterised by comprising the communication system of claim 17 (see Noxon, fig. 3).

Regarding claim 8, Noxn teaches a communication method for an elevator service request, characterised by comprising steps of: 
receiving, by a wireless signal device configured to broadcast a wireless signal (see Noxn, para. [0015]), an elevator service request command (see Noxon, para. [0017], request from mobile 208 to AP 306); 
generating an elevator service request command data packet that has been responded to according to the elevator service request command that has been received (see Noxon, para. [0018], elevator assignment according to elevator request); and
transmitting, by the wireless signal device, the elevator service request command data packet that has been responded to (see Noxon, para. [0020-21], assignments from AP 306 to mobile 208).
Noxon is silent to teaching that wherein transmitting comprising broadcasting the data packet. 
In the same field of endeavor, Hsu teaches a method wherein transmitting comprising broadcasting the data packet (see Hsu, fig. 1, S110, fig. 2, broadcasting elevator motion info, queue state, para. [0015-16]). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Noxon with the teaching of Hsu in order to widely deliver elevator information to all users and improve elevator operation efficiency (see Hsu, para. [0005]). 

Regarding claims 9 and 10, the dependent claims are interpreted and rejected for the same reasons as set forth above in claims 2 and 3, respectively. 

Regarding claim 11, the combination of Noxon and Hsu teaches the communication method of claim 8, characterised in that the elevator service request command data packet that has been responded to is presented in a list (see Hus, fig. 2, para. [0016]).

Regarding claim 12, Noxon teaches a communication method for an elevator service request, characterised by comprising steps of: 
scanning a wireless signal broadcast by a wireless signal device (see Noxon, fig. 3, mobile 208, searching for BLE 302, para. [0015])) and receiving the elevator service request command data packet that has been responded to (see Noxon, para. [0017-18], elevator assignment).
Noxon is silent to teaching that wherein receiving comprising identifying the elevator service request command data packet that has been responded to when no connection is established with the wireless signal device; and the method comprising when a to-be-processed elevator service request command is comprised in the elevator service request command data packet that has been responded to, omitting a step of establishing a wireless connection and sending the to-be-processed elevator service request command.
In the same field of endeavor, Hsu teaches a method wherein receiving comprising identifying the elevator service request command data packet that has been responded to when no connection is established with the wireless signal device (see Hsu, fig. 1, S110, fig. 2, para. [0015-16]), and the method comprising
when a to-be-processed elevator service request command is comprised in the elevator service request command data packet that has been responded to (see Hsu, fig. 3,S10, S30, para. [0020], understanding the elevator stops reads on judging whether current floor of the mobile is comprised in the stops), omitting a step of establishing a wireless connection and sending the to-be-processed elevator service request command  (see Hsu, fig. 1, S120, para. [0017], mobile does not log in). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Noxon with the teaching of Hsu in order to widely deliver elevator information to all users and improve elevator operation efficiency (see Hsu, para. [0005]). 

Regarding claim 13, the combination of Noxon and Hsu teaches the communication method of claim 12, characterised by further comprising a step of: when a to-be-processed elevator service request command is not comprised in the elevator service request command data packet that has been responded to, performing the step of establishing a wireless connection and sending the to-be-processed elevator service request command (see Hsu, fig. 1, S120, S160, para. [0017-18]).

Regarding claim 14, the combination of Noxon and Hsu teaches the communication method of claim 12, characterised by further comprising a step of: judging whether the to-be-processed elevator service request command is comprised in the elevator service request command data packet that has been responded to (see Hsu, fig. 3,S10, S30, para. [0020], understanding the elevator stops reads on judging whether current floor of the mobile is comprised in the stops).

Regarding claim 15, the combination of Noxon and Hsu teaches the communication method of claim 12, characterised by further comprising a step of: still notifying that the to-be-processed elevator service request command has been responded to by the wireless signal device or an elevator system when the step of establishing a wireless connection and sending the to-be-processed elevator service request command is omitted (see Hsu, fig. 1, performing S110, after NO on S120).

Regarding claim 16, the combination of Noxon and Hsu teaches a computer readable storage medium, storing a computer program thereon, characterised in that the program is executable by a processor to implement the steps in the method of claim 12 (see Noxon, para. [0025]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujiwara (US. Pub. No. 2015/0210505), Nowel (2021/0179386), Sha (2017/0260024), Fang (2018/0111791), Frankel et al. (US. Pub. No. 2007/0041352 A1), Simcik (2018/0346282), Chapman et al. (US. Pub. No. 2019/0106290 A1; hereinafter “Chapman”) teach elevator systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/Primary Examiner, Art Unit 2648